DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 10 August 2022. In view of this communication, claims 1-10 and 12 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 4-5 of the Remarks, filed 10 August 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §102 of claim 1 in view of Lee has been withdrawn. 
Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a flexible wiring board comprising at least one layer including an impedance control line, the impedance control line being a central line in a width direction of the flexible wiring board and an arrangement of groups of a plurality of additional impedance control lines between two ground lines on opposite sides of the impedance control line. Specifically, the impedance control line being a central line in a width direction of the flexible wiring board and an arrangement of groups of a plurality of additional impedance control lines between two ground lines on opposite sides of the impedance control line are each taught separately by references which are cited below; however, the cited references (which are representative of the prior art) are incompatible with one another and there is, therefore, no reason to combine these two features.
Regarding claims 2-10 and 12, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee (US 8,058,943 B2) teaches a flexible wiring board (Lee column 6, lines 18-25) comprising: at least one layer (420-1) including an impedance control line (422-1) capable of transmitting a high frequency signal; (Lee Fig. 5B; column 8, lines 10-27); first and second ground lines (421-1, 423-1) on opposite sides of the impedance control line (420-1) and separated from the impedance control line (422-1) by respective gaps without any insulation; and (Lee et al. Fig. 5B; column 8, lines 10-27; the absence of walls on either side of ground lines 421-1 and 425-1 as well as the perspective view of Fig. 5A indicate that the gaps between wires of wiring layer 420-1 are separated by gaps without insulation); at least one conductive layer (600-1) including a conductor (610-1) positioned along the impedance control line (422-1) (Lee Fig. 5B; column 8, lines 49-53); Lee further teaches additional impedance control lines (424-1) and additional ground lines (425-1), positioned alternately such that two of the additional ground lines (423-1, 425-1) are on opposite sides of each of the additional impedance control lines (424-1) and separated therefrom by respective gaps without any insulation. (Lee et al. Fig. 5B; column 8, lines 10-27; the absence of walls on either side of ground lines 421-1 and 425-1 as well as the perspective view of Fig. 5A indicate that the gaps between wires of wiring layer 420-1 are separated by gaps without insulation)
Masaaki (JP 2006/024618 A) teaches that the impedance control line (12) is positioned so that an orthogonal projection of the impedance control line (12) onto the conductor (11) passes through a center of the conductor (11) or near the center of the conductor (11). (Masaaki Fig. 1A, page 4, second-to-last paragraph: the ground lines 13, 14 are formed symmetrically on either side of the signal line 12 to create a symmetrical arrangement; therefore, it is inherent that the signal pattern 12 is at the center of the cross section depicted in Fig. 1A and that an orthogonal projection of signal line 12 onto the ground plane 11 would align with the center of the ground plane 11); in other words, impedance control line 12 is central in the width direction of the wiring board (see Fig. 1A)
Liu et al. (US 2009/0065238 A1) teaches a wiring board comprising At least one layer (33) including an impedance control line (62) capable of transmitting a high frequency signal; (Liu et al. Fig. 1, paragraph 13: signal pair 62); First and second lines (38, 63) on opposite sides of the impedance control line and separated from the impedance control line (Liu et al. Fig. 1, paragraph 13: differential pairs 38, 63 on opposite sides of differential pair 62); At least one conductive layer (36) including a conductor (36) positioned along the impedance control line (62) (Liu et al. Fig. 1, paragraph 12: ground layer 36 is a ground plane)
Gertel et al. (US 5,164,692 A) teaches a wiring arrangement with signal wires and ground wires on opposite sides of the signal wires and separated by space rather than insulation. Also teaches ground planes above and below the signal and ground wires.
Kurokawa (US 10,014,565 B2) teaches all of the limitations of claim 1, with the exception of spacing the wires without insulation
Ryokichi (JP 2009/124044 A) teaches a signal wire, spaced without insulation, from grounding planes 6 and grounding wires 2
Lin et al. (US 2014/0014409 A1) teaches an arrangement of groups of impedance control lines (23) separated by a ground structure (25) which includes ground lines and spaced by gaps without insulation (see Lin et al. Fig. 7); however, the structure of Lin et al. which enables the arrangement of groups of impedance control lines precludes an arrangement in which a single impedance control line is central in the width direction of the flexible wiring board
Suski (US 5,300,899 A) teaches a second conductive layer (20) having openings therein and positioned along the impedance control line (62) (see Suski Fig. 2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847